EXHIBIT 10.2

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE UNIFIRST CORPORATION AMENDED 1996 STOCK INCENTIVE PLAN

Name of Grantee:

Ronald D. Croatti

No. of Shares:

350,000

Grant Date:

April 5, 2010

Pursuant to the UniFirst Corporation Amended 1996 Stock Incentive Plan, as
amended (the “Plan”), UniFirst Corporation (the “Company”) hereby grants a
Restricted Stock Award (an “Award”) to the Grantee named above with respect to
the number of shares of Common Stock, par value $0.10 per share, of the Company
(the “Stock”) set forth above (the “Shares”). Upon acceptance of this Award, the
Grantee shall receive the number of Shares of Stock specified above, subject to
the restrictions and conditions set forth herein. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of past or future services rendered to the Company by the
Grantee or such other form of consideration as is acceptable to the Compensation
Committee of the Board of Directors of the Company (the “Administrator”).

1.                       Acceptance of Award. The Grantee shall have no rights
with respect to this Award unless he shall have accepted this Award by
(i) signing and delivering to the Company a copy of this Award Agreement, and
(ii) delivering to the Company a stock power endorsed in blank. Upon acceptance
of this Award by the Grantee, the Shares of Restricted Stock so accepted shall
be issued and represented by a stock certificate, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a stockholder with respect to such
Shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Sections 2 and 3 below.

 

2.

Earning of Restricted Stock.

(a)       The number of Shares of Restricted Stock to be earned by the Grantee
will vary depending upon the Company’s achievement of the Performance Criteria,
as set forth below in this Section 2. The number of Shares of Restricted Stock
determined pursuant to this Section 2 shall be deemed earned by the Grantee.

(b)       The Performance Criteria for the determination of the number of Shares
earned hereunder will be based on the Company’s consolidated revenue (“Revenue”)
and operating margin adjusted as set forth in this Section 2(b) (“Operating
Margin”) for the following periods: the last 6 months of the Company’s 2010
fiscal year (“Fiscal 2010”); the Company’s 2011 fiscal year (“Fiscal 2011”); the
Company’s 2012 fiscal year (“Fiscal 2012”); on a partial cumulative basis for
the period including Fiscal 2010 and Fiscal 2011; and on an a total cumulative
basis for the period including Fiscal 2010, Fiscal 2011 and Fiscal 2012. Such
Performance Criteria are as follows:

(i)  Fiscal 2010: Revenue – $985 million less the amount of Revenues from the
first six months of the Company’s 2010 fiscal year; Operating Margin – The
percentage amount which, when averaged with the actual Operating Margin from the
first six months of the Company’s 2010 fiscal year, is 11%.

(ii)  Fiscal 2011: Revenue – $1,004.7 million; Operating Margin – 10%

(iii)  Fiscal 2012: Revenue – $1,024.8 million; Operating Margin – 10.5%

(iv)  Fiscal 2010 and Fiscal 2011 on a partial cumulative basis (the “Partial
Cumulative Criteria): Revenue – the sum of the Revenue Performance Criteria
under clauses (i) and (ii) above; Operating Margin – the weighted average (based
on the length of the respective performance periods) of the Operating Margin
Performance Criteria under clauses (i) and (ii) above.

(v)  Fiscal 2010, Fiscal 2011 and Fiscal 2012, on a total cumulative basis (the
“Total Cumulative Criteria”): Revenue – the sum of the Revenue Performance
Criteria under clauses (i), (ii) and (iii) above; Operating Margin – the
weighted average (based on the length of the respective performance periods) of
the Operating Margin Performance Criteria under clauses (i), (ii) and (iii)
above.

The Administrator shall certify at its first meeting after the first public
release by the Company of its audited financial statements for each of Fiscal
2010, Fiscal 2011 and Fiscal 2012, respectively, whether the Performance
Criteria have been met with respect to such fiscal year , or in the case of
Fiscal 2011, whether the Performance Criteria based on the Partial Cumulative
Criteria have been met, or in the case of Fiscal 2012, whether the Performance
Criteria based on the Total Cumulative Criteria have been met.

All determinations regarding satisfaction of the Performance Criteria will be
based on the Company’s audited financial statements and its books and records
for the applicable fiscal years; provided that the Company’s operating margins
shall be adjusted to reflect the following exclusions: changes in Generally
Accepted Accounting Principles; any losses, costs and expenses associated with
or arising from any claims, litigation, regulatory investigations, or
environmental investigations and remediation which in the aggregate in any
fiscal year are in excess of $1,000,000; any losses, costs and expenses
associated with or arising from any impairment of tangible or intangible assets;
any losses, costs and expenses associated with or arising from any natural
catastrophes, war, terrorism, business interruption or similar events; any costs
and expenses in any fiscal year for gasoline, natural gas and other energy and
utility costs which in the aggregate in any fiscal year are in excess of 5.7% of
the Company’s revenues for such fiscal year; and any equity compensation expense
associated with or arising from any Restricted Stock issued to the Grantee
(whether granted hereby or otherwise).

(c)       Upon achievement, as determined by the Administrator, of each fiscal
year Performance Criteria set forth above in clauses (i), (ii) and (iii), the
Grantee shall earn one-third (1/3) of the total number of the Shares. Upon
achievement, as determined by the Administrator, of the Partial Cumulative
Criteria, the Grantee shall earn two-thirds (2/3) of the total number of the
Shares (less any Shares earned upon achievement of the Fiscal 2010 Performance
Criteria). Upon achievement, as determined by the Administrator, of the Total
Cumulative Criteria, the Grantee shall earn all of the Shares. If the Grantee’s
employment with the Company and its Subsidiaries is terminated without Cause or
by reason of death or Disability in Fiscal 2010, Fiscal 2011 or Fiscal 2012, the
Grantee shall be eligible to earn the full number of Shares that could be earned
on account of that fiscal year containing the date of such termination, based on
the achievement of the applicable Performance Criteria during that fiscal year.
In addition, if the Grantee’s employment with the Company and its Subsidiaries
is terminated without Cause or by reason of death or Disability and the date of
such termination is during (i) Fiscal 2011, the Grantee shall be eligible to
earn the full number of Shares that could be earned upon achievement of the
Partial Cumulative Criteria if the Partial Cumulative Criteria is achieved, or
(ii) Fiscal 2012, the Grantee shall be eligible to earn the full number of
Shares that could be earned upon the achievement of the Total Cumulative
Criteria if the Total Cumulative Criteria is achieved.

(d)       Any Shares not earned by the Grantee on account of the achievement of
the Performance Criteria shall automatically be forfeited to the Company.

 

3.

Restrictions and Conditions.

(a)       Any stock certificate for the Shares of Restricted Stock granted
hereby shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such Shares are subject to restrictions
as set forth herein.

(b)       Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting, except as set forth in Sections 3(c), (d) and (e) below.

(c)       The Grantee may at any time from and after the Grant Date transfer
(each, a “Transfer”) all or a portion of such Shares of Restricted Stock (the
“Transferred Restricted Shares”) to any holder of shares of Class B Common Stock
of the Company in exchange for an identical number of shares of Class B Common
Stock of the Company (the “Transferred Class B Shares”). From and after the date
of any Transfer, (i) all restrictions and conditions on the Transferred
Restricted Shares set forth herein and in the Plan shall immediately and
automatically lapse such that the Transferred Restricted Shares shall no longer
be Restricted Stock and (ii) such restrictions shall immediately and
automatically attach to the Transferred Class B Shares to the same extent as
such restrictions attached to the Transferred Restricted Shares immediately
prior to their Transfer.

(d)       In addition, the Grantee may at any time from and after a Transfer,
transfer all or any portion of the Transferred Class B Shares to any party in
exchange for an identical number of shares of Common Stock (“Common Shares”) of
the Company (each, a “Subsequent Transfer”). From and after the date of any
Subsequent Transfer, (i) all restrictions and conditions that attached to the
Transferred Class B Shares shall immediately and automatically lapse such that
the Transferred Class B Shares shall no longer be Restricted Stock and (ii) such
restrictions shall immediately and automatically attach to the Common Shares to
the same extent as such restrictions attached to the Transferred Class B Shares
immediately prior to their Subsequent Transfer.

(e)       There shall be no limitations or restrictions on (i) the aggregate
number of Transfers or Subsequent Transfers or (ii) the number of times that the
same shares may be Transferred or Subsequently Transferred, pursuant to Sections
3(c) and (d) above.

 

4.

Vesting of Restricted Stock.

(a)       To the extent the Shares of Restricted Stock are earned pursuant to
and in accordance with Section 2, the restrictions and conditions in Section 3
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates. The restrictions and conditions in Section 3 shall
lapse only with respect to the number of Shares of Restricted Stock specified as
vested on such date.

Number of
Shares Vested

Vesting Date

25% of Shares Earned

April 5, 2013

25% of Shares Earned

April 5, 2014

25% of Shares Earned

April 5, 2015

25% of Shares Earned

April 5, 2016

 

Subsequent to such Vesting Date or Dates, the Shares on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Stock. The
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.

(b)       If the Grantee’s employment with the Company and its Subsidiaries is
terminated without Cause or by reason of death or Disability prior to the
vesting of Shares of Restricted Stock granted herein, all Shares of Restricted
Stock that have been earned (or could be earned pursuant to Section 2(c) with
respect to the fiscal year containing the effective date of such termination)
pursuant to Section 2 shall immediately and automatically vest in full and no
longer be deemed Restricted Stock.

5.                       Dividends. Dividends on Shares of Restricted Stock
shall be paid currently to the Grantee.

6.                       Incorporation of Plan. Notwithstanding anything herein
to the contrary, this Agreement shall be subject to and governed by all the
terms and conditions of the Plan; provided that in the event of any
inconsistencies between the provisions of this Award and the provisions of the
Plan, the provisions of this Award shall control. Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein; provided, that the capitalized terms set forth in
Sections 2(c) and 4(b) hereof which are not otherwise defined herein shall have
the respective meanings set forth in the Employment Agreement referred to in
Section 9 hereof.

7.                       Tax Withholding. The Grantee shall, not later than the
date as of which the receipt of this Award becomes a taxable event for U.S.
federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any U.S. federal, state, and
local taxes required by law to be withheld on account of such taxable event. The
Grantee may elect to have the required minimum tax withholding satisfied, in
whole or in part, by authorizing the Company to withhold from the Shares a
number of shares of Stock with an aggregate Fair Market Value that would satisfy
the withholding amount due.

8.                       Election Under Section 83(b). The Grantee and the
Company hereby agree that the Grantee may not file with the Internal Revenue
Service an election under Section 83(b) of the Internal Revenue Code.

9.                       No Obligation to Continue Employment. Neither the
Company nor any Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the employment of the Grantee at any time, subject to
the terms of that certain Employment Agreement, dated as of April 5, 2010, as
amended from time to time, between the Company and the Grantee.

10.                     Notices. Notices hereunder shall be mailed or delivered
to the Company at its principal place of business and shall be mailed or
delivered to the Grantee at the address on file with the Company or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing.

 

UNIFIRST CORPORATION

 

By:

/s/ Donald J. Evans

 

Name: Donald J. Evans

 

Title: Lead Director

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

April 5, 2010

/s/ Ronald D. Croatti

Grantee’s Signature

 

Grantee’s name and address:

Ronald D. Croatti

c/o UniFirst Corporation

68 Jonspin Road

Wilmington, MA 01887